Case 1:11-cr-00819-RRM Document 117 Filed 05/03/19 Page 1 of 7 PageID #: 542

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York

DMP:AAS                                           271 Cadman Plaza East
F. #2010R02201                                    Brooklyn, New York 11201

                                                  May 3, 2019

By ECF, Hand Delivery, and Email

Honorable Roslynn R. Mauskopf
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. ‘Isa
                     Criminal Docket No. 11-819 (RRM)

Dear Judge Mauskopf:

               The government respectfully submits this letter regarding sentencing
proceedings in the above-referenced matter, scheduled for June 18, 2019 at 11 a.m. This
letter responds to outstanding objections to the Presentence Investigation Report (“PSR”) by
the defendant and offers additional support for the proposed resolution under Federal Rule of
Criminal Procedure 11(c)(1)(C) carrying a recommended sentence of 26 years’
imprisonment.

   I.     The Defendant’s Objections to the PSR

             On March 15, 2019, the defendant filed his objections to the PSR. With the
following two exceptions, the government does not contest the defendant’s objections:

              1. (PSR ¶ 8): The defendant claims that he “did not discuss the logistics of the
                 Tunisian operatives’ travel with multiple co-conspirators.” However, as
                 set forth in the stipulated facts for the plea agreement, the defendant “(1)
                 contacted Co-Conspirator 6 and suggested that Co-Conspirator 6 get in
                 touch with an individual in Iraq (‘Co-Conspirator 4’) to help facilitate the
                 border crossing of Co-Defendant 1 and Co-Conspirators 1-3 from Syria
                 into Iraq; and (2) corresponded with Co-Conspirator 4, by electronic chat,
                 to seek his assistance in helping Co-Defendant 1 and Co-Conspirators 1-3
                 enter Iraq from Syria.” (Plea Agr. Ex. A ¶ 6). Accordingly, the defendant
                 did discuss the logistics of the Tunisian operatives’ travel with more than
                 one co-conspirator.
Case 1:11-cr-00819-RRM Document 117 Filed 05/03/19 Page 2 of 7 PageID #: 543




                2. (PSR ¶ 30): The government disagrees with the defendant’s
                   characterization of his role in the facilitation conspiracy as that of a
                   “peripheral participant.” While the defendant did not, as the PSR
                   incorrectly states, “centralize the terrorist network,” the defendant was
                   nonetheless a full-fledged member of the conspiracy—albeit with a
                   comparatively minor role. In particular, the defendant discussed logistics
                   of the Tunisian suicide bombers’ travel with at least two co-conspirators
                   (see n.1 supra), and was in contact with prospective Tunisian suicide
                   operatives who unsuccessfully attempted to travel from Tunisia into Iraq
                   beginning in March 2009, later offering himself as personnel to the group
                   (see Feb. 6, 2018 ltr., ECF No. 96 at 6-10).

   II.      Consideration of the 3553(a) Factors

               Title 18, United States Code, Section 3553(a) provides that, in imposing
sentence, the Court shall consider, among other things:

         (1) the nature and circumstances of the offense and the history and characteristics of
         the defendant; [and]

         (2) the need for the sentence imposed—

                (A) to reflect the seriousness of the offense, to promote respect for the law,
                and to provide just punishment for the offense;

                (B) to afford adequate deterrence to criminal conduct; [and]

                (C) to protect the public from further crimes of the defendant.

Ultimately, the sentence imposed should be “sufficient, but not greater than necessary, to
comply with the purposes set forth in” subsection (a)(2), set forth above. As discussed
below, application of the Section 3553 factors to this case supports the proposed resolution
under Rule 11(c)(1)(C).

         A. The Nature and Circumstances of the Offense

              As described in detail in the government’s February 6, 2018 letter, the
defendant belonged to a foreign fighter facilitation network that recruited fighters in Tunisia
and arranged for their transportation to Iraq, where they committed suicide attacks against
American and coalition forces. The facilitation scheme involved two groups of prospective
attackers—one group that departed from Tunisia in or about October 2008 (the “October
2008 Group”) and another group that planned to depart from Tunisia in or about March 2009
(the “March 2009 Group”). The October 2008 Group successfully entered Iraq and was
responsible for two suicide attacks: an attack on March 31, 2009, which killed 17 Iraqi police


                                                 2
Case 1:11-cr-00819-RRM Document 117 Filed 05/03/19 Page 3 of 7 PageID #: 544



officers; and an attack on April 10, 2009, which killed five U.S. soldiers and two Iraqi police
officers. The March 2009 Group was unsuccessful in its efforts to enter Iraq.

               The facilitation network consisted of the defendant and several other Tunisia-,
Syria-, and Iraq-based co-conspirators who recruited the Tunisian prospective suicide
bombers and coordinated their movement from Tunisia to Syria and, ultimately, into Iraq.
For example, Syria-based Co-Conspirator 6 and other Syria-based co-conspirators
coordinated the travel of the October 2008 Group from Tunisia to Syria, housed the
operatives in the October 2008 Group once they reached Syria, and helped arrange for the
operatives’ transport into Iraq. In addition, Iraq-based Co-Conspirator 4 and other Iraq-based
co-conspirators worked to arrange for the travel of the October 2008 Group from Syria into
Iraq. Once the operatives in the October 2008 Group entered Iraq, other Iraq-based co-
conspirators were responsible for planning the attacks and providing the operatives with the
improvised explosive devices (“IEDs”) that were used to conduct the attacks that killed and
were intended to kill U.S. soldiers.

                The defendant knowingly undertook efforts to assist the prospective suicide
bombers achieve their desired result by suggesting that Syria-based Co-Conspirator 6 contact
Iraq-based Co-Conspirator 4 to facilitate the travel of the October 2008 Group from Syria to
Iraq so that they could commit suicide attacks intended to kill U.S. soldiers, and by
contacting Co-Conspirator 4 to seek his assistance in helping the Tunisian operatives in the
October 2008 Group enter Iraq from Syria. In addition, the defendant communicated directly
with certain members of the October 2008 Group. During these communications—via email
and instant messaging applications—the defendant offered words of encouragement and
religious guidance. However, the defendant was not responsible for planning the attacks or
providing the operatives with or helping the operatives procure IEDs.

               In sum, the defendant’s role in a conspiracy that culminated in the deaths of
five U.S. service members (in addition to 19 Iraqi police officers) warrants a serious
sentence. In light of the defendant’s comparatively minor role in the conspiracy, in which he
offered limited logistical support via remote electronic communications (while residing in
Canada) without playing any role in the planning of the attacks or the provision of IEDs to
the suicide bombers, the government respectfully submits that the nature and circumstances
of the offense conduct suggest the appropriateness of the proposed sentence of 26 years’
incarceration. See § 3553(a)(1).

       B. The History and Characteristics of the Defendant

              Although the criminal conduct at issue represents the defendant’s first
encounter with law enforcement, the crime of conviction implicates exceptionally grave
conduct. See § 3553(a)(1).

               In addition, after extradition from Canada to the United States, the defendant
incurred a number of disciplinary infractions while incarcerated, resulting in the loss of 21
days of good time credit, in addition to the loss of telephone and email privileges. These
infractions occurred in 2015 and 2016 and are characterized in the PSR as “phone abuse” and

                                               3
Case 1:11-cr-00819-RRM Document 117 Filed 05/03/19 Page 4 of 7 PageID #: 545



“failing to follow safety regulations.” (PSR ¶ 93). These repeated infractions in 2015 and
2016—occurring relatively soon after the defendant’s extradition to the United States from
Canada—suggest, at the very least, a reluctance or unwillingness to abide by rules during
that period. On the other hand, there is no record in the PSR of infractions at the Bureau of
Prisons since 2016.

               By entering into this plea agreement, the defendant is also accepting
responsibility for his crimes.

       C. The Need for the Sentence Imposed to Reflect the Seriousness of the Offense, to
          Promote Respect for the Law, and to Provide Just Punishment

              A sentence of 26 years is sufficient to reflect the seriousness of the defendant’s
crimes, to promote respect for the law, and to provide just punishment.

               There can be no question that the defendant’s criminal activity is extremely
serious. See 18 U.S.C. § 3553(a)(2)(A). The criminal activity involves purposeful
engagement with a facilitation network that sought to murder members of U.S. and coalition
forces through suicide attacks. Indeed, the defendant’s involvement in a conspiracy to
murder U.S. nationals carries a maximum sentence of life in prison, reflecting the seriousness
of such an offense.

               Moreover, committing terrorist acts and supporting foreign terrorist
organizations are both crimes that strike directly against the rule of law. Criminals
committing those acts seek not just to hurt or kill but to destabilize and undermine an entire
system of laws. As a result, the need to promote respect for the law in this case is
particularly significant. See 18 U.S.C. § 3553(a)(2)(A) (one goal of sentence is to “promote
respect for the law”). A sentence of 26 years of incarceration will help promote respect for
the law by demonstrating that those persons who provide support—even comparatively
minimal assistance—to criminal networks that target the lives of Americans will be severely
punished.

               Finally, in considering the need to impose a “just punishment” upon the
defendant, the Court may also “take into account the cost of the defendant’s criminal conduct
and the cost society must undertake to punish for the offense.” Simon v. United States, 361
F. Supp. 2d 35, 43 (E.D.N.Y. 2005) (Sifton, J.). Here, the actual cost of the facilitation
network was staggering in terms of its loss of U.S. soldiers’ lives, as well as the lives of Iraqi
police officers. On the other hand, in light of the defendant’s comparatively minor role in the
offense, a sentence of 26 years properly accounts for the seriousness of the criminal conduct
and would further the goals of just punishment and promotion of respect for the law. See 18
U.S.C. § 3553(a)(2)(A).

       D. The Need for the Sentence to Afford Adequate Deterrence to Criminal Conduct

              The need for a sentence to afford adequate deterrence encompasses
consideration of both general and specific deterrence. 18 U.S.C. § 3553(a)(2)(B); see, e.g.,


                                                4
Case 1:11-cr-00819-RRM Document 117 Filed 05/03/19 Page 5 of 7 PageID #: 546



United States v. Tapia-Vitinio, 463 F. App’x 11, 13 (2d Cir. 2011); United States v. Amer,
110 F.3d 873, 883 (2d Cir. 1997).

               It is hard to overstate the need to deter those who seek to kill U.S. soldiers or
otherwise seek to support foreign terrorist organizations. Indeed, in cases involving plots to
conduct mass killings, courts have generally issued lengthy sentences to promote deterrence.
For example, Adis Medunjanin, convicted at trial with conspiring and attempting to conduct
coordinated suicide bombings in the New York City subway system, was sentenced by Judge
Gleeson to life imprisonment. See United States v. Medunjanin, 10-CR-19 (JG) (E.D.N.Y.,
June 24, 2011). And Emanuel Lutchman, an American citizen from Rochester, New York,
who planned and took significant steps toward conducting an attack in Rochester on New
Year’s Eve in 2015 on behalf of the Islamic State of Iraq and Syria, was sentenced to 20
years in prison in January 2017. See United States v. Lutchman, 16-CR-06071 (FPG)
(W.D.N.Y., Aug. 11, 2016). The recommended sentence would similarly advance important
deterrence goals.

              The proposed sentence would also help avoid unwanted sentencing disparities.
The sentences recently imposed by courts in this district in three cases establishes that the
proposed sentence in this case is proportional:

                  • Judge Cogan imposed a sentence of 45 years for a U.S. citizen who
                    conspired to murder American military personnel in Afghanistan,
                    including by helping prepare explosive devices that, had they all
                    detonated properly, would have killed scores of U.S. soldiers at a U.S.
                    military base. Evidence at trial demonstrated that the defendant also
                    ascended to a leadership role within al-Qaeda’s external operations
                    group. United States v. Al Farekh, 15-CR-268 (E.D.N.Y., June 15,
                    2017).

                  • Judge Dearie imposed a sentence of 40 years for a planner and
                    participant in a plot directed by al-Qaeda to conduct a bombing at a
                    crowded shopping mall in Manchester, United Kingdom. While in
                    Pakistan, the defendant had directly received training from al-Qaeda to
                    prepare for the planned attack, which was foiled days before fruition.
                    The defendant was sentenced after being convicted at trial of multiple
                    terrorism offenses. United States v. Naseer, 10-CR-19 (E.D.N.Y., June
                    20, 2014).

                  • Judge Kuntz imposed a sentence of 25 years’ imprisonment for a
                    Malian national who shot and murdered U.S. defense attaché William
                    Bultemeier in Niger. The imposed sentence was the result of a
                    disposition under Rule 11(c)(1)(C). United States v. Mohamed, 13-
                    CR-527 (E.D.N.Y. Apr. 26, 2016).




                                               5
Case 1:11-cr-00819-RRM Document 117 Filed 05/03/19 Page 6 of 7 PageID #: 547



               The fact that the defendant in this case is less directly culpable then any of the
defendants in Al Farekh, Naseer, or Mohamed—none of whom was a minor participant in a
murder scheme—demonstrates the proportionality of the proposed sentence of 26 years.
Moreover, the proposed sentence is longer in this case than in Mohamed, even though the
defendant in this case did not himself directly engage or attempt to directly engage in acts of
violence. Similarly, the defendants in Al Farekh and Naseer were directly involved in the
attempted or planned attacks, unlike the defendant in this case; the defendant in Al Farekh
helped prepare a vehicle-borne explosive device that did not detonate outside a U.S. military
base in Afghanistan, while the defendant in Naseer planned to participate in the attack on the
mall. In sum, the proposed sentence is of such length that it would afford adequate general
deterrence for individuals who consider even comparatively minor involvement with a
conspiracy to murder U.S. nationals, in addition to specific deterrence for the defendant in
this case. See 18 U.S.C. § 3553(a)(2)(B).

       E. The Need for the Sentence Imposed to Protect the Public from Further Crimes

                In the context of the critical goal under Section 3553 of protecting the public
from future crimes of the defendant, Judge Cogan’s analysis in Al Farekh is particularly
instructive. After the defendant had been convicted at trial on terrorism charges carrying up
to life imprisonment, Judge Cogan imposed a sentence of 45 years, which sentence was
designed so that the defendant would be released, assuming full good time credit while
incarcerated, when he was just over 67 years old. (Mar. 13, 2018 Tr. at 22) (attached as
Exhibit A). Judge Cogan explained that it was difficult for him to know whether the
defendant would present a threat in the future, but thought that perhaps there was some
potential for life after imprisonment:

               Is this a defendant as to whom all hope should be extinguished?
               Based on the seriousness of the crime, it is. Based on the
               history and characteristics, it may be, it probably is. I do not
               know, but I still have this impression that there is more value in
               this defendant than we typically see in defendants who have
               committed equally heinous crimes. And, therefore, I am going
               to leave him a small potential, no more than potential, amount of
               hope and life after imprisonment.

(Id. at 21). That was why Judge Cogan did not sentence the defendant—a U.S. citizen who
would not be subject to deportation—to spend the rest of his life in prison but rather imposed
a sentence that essentially incapacitated the defendant until he reached an advanced age of
just over 67 years old.

              In this case, Judge Cogan’s analysis applies with even greater force. The
defendant would not be released from federal custody until he is approximately 70 years of
age and—in contrast to the defendant in Al-Farekh—would be deported immediately after
completion of his sentence. Accordingly, the proposed sentence would essentially



                                                6
Case 1:11-cr-00819-RRM Document 117 Filed 05/03/19 Page 7 of 7 PageID #: 548



incapacitate the defendant for the rest of his adult life, thus protecting the public from any
recidivism. See 18 U.S.C. § 3553(a)(2)(C).

       F. Summary

               The government has previously provided the Court with a thorough analysis of
why the Court should accept the proposed disposition. (See Feb. 6, 2018 ltr., ECF No. 96 at
11-13). The government respectfully submits that the above discussion of the Section 3553
factors provides further support of the appropriateness of the proposed disposition. In sum,
the government respectfully submits that the agreed-upon sentence is reasonable and
appropriate, and the Court should accept the plea agreement and impose a sentence of 26
years.


                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:      /s/ Alexander A. Solomon
                                                    Alexander A. Solomon
                                                    Assistant U.S. Attorney
                                                    (718) 254-6074

Enclosure

cc:    Clerk of the Court (RRM)
       Defense counsel




                                                7
